DETAILED ACTION
This correspondence is in response to the communications received April 19, 2021.  Claims 25, 27-37 and 40-44 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 25, 27-37 and 40-44 are allowed. 

The following is an Examiner's statement of reasons for allowance: The memory cell structure as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 25, the prior art discloses a memory cell structure, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the memory cell, in conjunction with the details of the first, second and third electrodes including amorphous carbon doped with silicon.

Regarding claim 37, the prior art discloses a memory cell structure, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the memory cell with crosspoint array, first chalcogenide material, second chalcogenide material, first electrode material, second electrode material and third electrode materials, and their relative orientations with respect to each other, in conjunction with the details of the first, second and third electrodes including amorphous carbon doped with silicon.

Regarding claim 43, the prior art discloses a memory cell structure, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the memory cell, in conjunction with the details of both of the first and second electrodes including amorphous carbon doped with silicon.


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893